FILE COPY




                             COURT OF APPEALS
                          SEVENTH DISTRICT OF TEXAS
                                 AMARILLO

                                         MANDATE
THE STATE OF TEXAS

       To the 108th District Court of Potter County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on January 20,
2015, the cause upon appeal to revise or reverse your judgment between

                           Roelio Madrigal v. The State of Texas

             Case Number: 07-14-00350-CR Trial Court Number: 67,505-E

was determined and therein our said Court made its order in these words:

       Pursuant to the opinion of the Court dated January 20, 2015, it is ordered,
adjudged and decreed that the appeal is abated and the cause is remanded to the
108th District Court of Potter County, Texas for further proceedings in accordance with
this Court’s opinion entered this day.

                                             oOo

      WHEREFORE, WE COMMAND YOU to observe the order of said Court of
Appeals for the Seventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed and executed.

     WITNESS, the Honorable Justices of our said Court, with the seal thereof
annexed, at the City of Amarillo on January 20, 2015.


                                                           Vivian Long
                                                           VIVIAN LONG, CLERK